United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2818
                                   ___________

Maynor O. Gonzalez Ramos,             *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the Immigration
                                      * and Naturalization Service.
John D. Ashcroft, Attorney General of *
the United States,                    *   [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                         Submitted: February 14, 2003
                             Filed: March 10, 2003
                                  ___________

Before HANSEN, Chief Judge, MELLOY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       Guatemalan citizen Maynor O. Gonzalez Ramos petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an Immigration
Judge’s (IJ’s) denial of Gonzalez Ramos’s application for asylum and withholding of
removal. For reversal, Gonzalez Ramos argues that the IJ erred in questioning the
validity of his evidence, that the respondent failed to show conditions in Guatemala
have changed, and that he demonstrated both past persecution and a well-founded
fear of future persecution. After careful review, we deny the petition.
       We agree with the BIA that the IJ’s decision was supported by the record, as
there was evidence that prior attacks on Gonzalez Ramos by guerrilla forces were not
motivated by his race, political opinion, affiliation, or any other characteristic that
provides a basis for asylum. See 8 U.S.C. § 1101(a)(42)(A); Fisher v. INS, 291 F.3d
491, 497-98 (8th Cir. 2002). Further, we believe the IJ’s decision to discredit
testimony to the contrary was well supported. See Perinpanathan v. INS, 310 F.3d
594, 598 (8th Cir. 2002). Although respondent was not required to show improved
country conditions because Gonzalez Ramos did not establish past persecution on
account of a protected characteristic, see Kratchmarov v. Heston, 172 F.3d 551, 553
(8th Cir. 1999), it nevertheless did so by introducing evidence that, since Gonzalez
Ramos arrived in the United States, Guatemala’s civil war has ended, the guerrillas
have renounced violence, and indigenous populations who fled during the civil war
have been returning to the country, see Menjivar v. INS, 259 F.3d 940, 942 (8th Cir.
2001).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-